Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Guynn on 9/10/21.

IN THE CLAIMS:
1. (Currently Amended) A turbofan comprising: 
a motor and a nacelle, surrounding the motor, 
wherein a duct for a bypass flow is delimited between the nacelle and the motor and in which a flow of air flows, 
the nacelle comprising reverser flaps where each [[one]]reverser flap is articulated between a stowed position in which the reverser flap is not positioned in 
at least one reverser flap of the reverser flaps has at least one leakage window configured to allow airflow in the deployed position, and 

wherein the at least one leakage window comprises a hole passing through said at least one reverser flap, and 
wherein the at least one fin has a form of a first plane and a second plane continuing from the first plane, 
wherein the first plane is perpendicular to a plane of the at least one reverser flap and is bounded by forward-facing and rearward-facing perforated faces of the at least one reverser flap, and 
wherein the second plane is inclined with respect to the plane of the at least one reverser flap and extends from and beyond the rearward-facing perforated face of the at least one reverser flap.

2. (Currently Amended) The turbofan according to claim 1, wherein the at least one leakage window is formed as a notch which passes through said at least one reverser flap at a downstream edge of the at least one reverser flap.

3. (Currently Amended) The turbofan according to claim 1, wherein the at least one leakage window is formed by a hole which passes through said at least one reverser flap at a central position of the at least one reverser flap.
Election/Restrictions
Claims 1-4 are allowable. The restriction requirement, as set forth in the Office action mailed on 6/8/21, has been reconsidered in view of the allowability of claims to The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species 1-3 is withdrawn.  Claim 2, directed to a non-elected species, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach, in combination with the other claim limitations, wherein the at least one fin has a form of a first plane and a second plane continuing from the first plane, wherein the first plane is perpendicular to a plane of the at least one reverser flap and is bounded by forward-facing and rearward-facing perforated faces of the at least one reverser flap, and wherein the second plane is inclined with respect to the plane of the at least one reverser flap and extends from and beyond the rearward-facing perforated .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063.  The examiner can normally be reached on 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741